Citation Nr: 0114855	
Decision Date: 05/29/01    Archive Date: 06/04/01

DOCKET NO.  00-24 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased (compensable) rating for the 
veteran's service connected gastrointestinal disability, 
currently evaluated as duodenal ulcer.  




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

William W. Berg, Counsel



INTRODUCTION

The veteran served on active duty from October 1949 to 
October 1952 and from September 1953 to August 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, that denied a compensable rating 
for service-connected duodenal ulcer.  


FINDING OF FACT

The veteran's service-connected gastrointestinal disability 
is manifested by chronic gastritis and symptoms without 
eroded or ulcerated areas.  


CONCLUSION OF LAW

The criteria for a 10 percent rating for the service 
connected gastrointestinal disability have been met.  
38 U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-
99 (to be codified as amended at 38 U.S.C. § 5107(b)); 
38 C.F.R. §§ 4.14, 4.31, 4.114, Diagnostic Code 7307 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2000), and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the service-connected 
disability at issue on this appeal.  The Board has found 
nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where the issue is entitlement to an 
increased rating following the filing of a reopened claim, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The evidence 
in closest proximity to the recent claim is the most 
probative in determining the current extent of impairment.  
Id.  

Factual Background

The service medical records show that during service, the 
veteran complained of epigastric discomfort, which was felt 
to be gastritis when the veteran was seen in June 1968.  
However, an upper gastrointestinal series in July 1968 
revealed a small duodenal ulcer crater.  An upper 
gastrointestinal series in August 1968 with emphasis on 
examination of the duodenal bulb revealed no abnormality.  
His symptoms fluctuated.  When seen in November 1968, the 
veteran continued to complain of epigastric discomfort, but 
an upper gastrointestinal series showed no evidence of a 
persistent or recurring ulcer.  Stomach trouble was noted 
when the veteran was examined for retirement in March 1970, 
and he was referred for an internal medicine consultation in 
view of his history of ulcers.  The veteran denied 
hematemesis but indicated that he had had black tarry bowel 
movements on several occasions, the most recent in November 
1969.  A physical examination was within normal limits.  The 
examiner interpreted an upper gastrointestinal series at that 
time as normal, except for slight thickening of the gastric 
rugae.  The radiologist's impression was that a duodenal 
ulcer crater or old residua were visualized.  The examiner's 
diagnostic impression was duodenal ulcer disease, which was 
felt to be inactive.  

On VA examination in March 1980, the veteran pertinently 
complained of numerous recurrences of stomach problems since 
his separation from service.  He said that he used Maalox on 
occasion.  There was no history particularly of dark stools.  
His abdomen was soft, with no organs felt and no tenderness 
elicited.  An upper gastrointestinal series was normal.  A 
pertinent diagnosis was not entered.  

A rating decision dated in April 1980 established service 
connection for inactive duodenal ulcer and assigned a 
noncompensable rating under Diagnostic Code 7305, effective 
from October 1979, the date of receipt of the veteran's 
original claim for service connection.  The veteran was 
informed of this determination in May 1980 but did not 
initiate an appeal.  

The record shows that the veteran was evaluated by VA in 
October 1998 for a liver mass.  It was then reported that he 
had begun to have some abdominal pain 10 to 12 months 
previously and underwent a CT scan of the abdomen that showed 
a 2-centimeter "hypodense" mass in the anterior segment of 
the right hepatic lobe.  It was reported that this was a 
nonspecific finding, but the differential diagnosis included 
primary malignancy.  In August 1998, the veteran underwent an 
esophagogastroduodenoscopy (EGD) and colonoscopy that 
revealed a colonic polyp and diverticulosis of the colon.  A 
biopsy showed a tubular adenoma, and the EGD showed chronic 
gastritis.  

To further evaluate the liver mass, the veteran underwent an 
ultrasound, which was performed in October 1998 and showed a 
2.2 by 2.3-centimeter hypoechoic mass in the anterior segment 
of the right lobe of the liver near the diaphragm.  The 
differential diagnosis on ultrasound was atypical hemangioma, 
metastasis, or primary malignancy.  Cholelithiasis was also 
considered.  Based on these studies, the veteran underwent a 
repeat CT scan of the abdomen, which showed 2.5 by 1.5 by 
1.6-centimeter lesion in the anterior segment of the right 
lobe of the liver suggestive of a hemangioma.  

The veteran stated on evaluation in October 1998 that he 
continued to have intermittent left-sided abdominal pain for 
one to five hours that was persistent and stabbing in nature 
and was felt to be 5/10 on a scale of 5/10.  He said that 
sometimes it was associated with eating and that sometimes it 
was not.  He also reported that his bowel habits had been 
pretty normal, with one bowel movement after taking some 
psyllium that had been prescribed three weeks previously.  It 
was reported that his occult blood tests had been negative on 
three prior occasions.  He had no history of nausea, 
vomiting, or diarrhea.  He had no history of hematemesis, 
melena, or bright red blood through the rectum.  He also 
denied a history of any weight loss or loss of appetite.  His 
medications were lansoprazole, aspirin, and Tylenol.  

On examination, the veteran weighed 220 pounds, his abdomen 
was soft, and there was a small bulge in the right lower 
quadrant that was nontender.  There was possibly a liver 
wedge, but there was no splenomegaly or rebound tenderness.  
There were no other masses.  There was no guarding or 
rigidity.  The bowel sounds were audible.  His last 
hemoglobin was 15.3 (normal range:  14.0-18.0 g/dl (males)).  
His last hematocrit was 44.4 (normal range:  42-52 percent 
(males)).  The examiner noted that the EGD and colonoscopy 
had not revealed any tumors and that a recent CT scan was 
consistent with hemangioma.  It was felt that further 
evaluation was needed.  The veteran continued to have left-
sided abdominal pain, but the etiology of the pain was 
unclear.  Magnetic resonance imaging (MRI) was planned to 
determine if the findings would be consistent CT scan 
findings.  

When followed up at the VA outpatient clinic in February 
1999, it was reported that the veteran's medical problems 
included gastritis; diverticulosis; chronic polyp, 
specifically tubular adenoma; claudication; and liver lesion 
consistent with hemangioma.  However, he felt very well, and 
his weight was 228 pounds.  His abdomen was soft, nontender 
and not distended.  It was reported that an MRI was 
consistent with hemangioma and that he was doing very well.  
Chronic gastritis, which was felt to be asymptomatic, was 
assessed, as was claudication, which was felt to be stable.  
He was proceeding with progressive ambulation and took 
enteric-coated aspirin.  

The record indicates that the veteran was hospitalized 
through a VA emergent care center in June 1999 with 
complaints that included nausea and dizziness.  He indicated 
that he recently had begun to have dark stools, which he had 
had in the past.  He thought that this was probably blood in 
his stool.  The morning of admission, he drank a glass of 
water and immediately vomited bright red blood.  It was noted 
that his history included peptic ulcer disease, chronic 
gastritis, diverticulosis, and hemangioma on the right lobe.  
It was further reported that he had been sweating and had had 
chills.  He had loss of appetite.  He was taking 325 
milligrams of aspirin a day for a fungal infection of his 
nail, as well as Tagamet.  He had had about 150 cubic 
centimeters of dark red blood out the nasogastric (NG) tube.  
His abdomen was diffusely tender.  There was black, liquid, 
"strongly heme positive" stool.  Hemoglobin was 14.5 and 
hematocrit was 42.7.  A history that was significant for 
peptic ulcer disease, diverticulosis, and chronic gastritis 
was noted.  It was felt that he presented with most likely an 
upper GI bleed.  He was treated with 20 milligrams of Pepcid 
intravenously while in the Emergent Care Center and was to be 
sent to the medical intensive care (MIC) unit.  

The veteran was followed up at the VA outpatient clinic on 
June 30, 1999, when it was reported that he had undergone an 
EGD earlier that month that showed multiple serpiginous 
gastric ulcers.  It was further reported that a biopsy of 
these ulcers revealed Helicobacter pylori.  (Helicobacter 
pylori is a species of bacteria that causes gastritis and 
pyloric ulcers in humans.  Dorland's Illustrated Medical 
Dictionary 739 (28th ed. 1994).)  He was discharged from the 
hospital and was feeling quite well.  On examination, he 
weighed 215 pounds, but examination of the abdomen was 
unremarkable.  The assessment was upper gastrointestinal 
bleed secondary to gastric ulcers.  The examiner stated that 
the veteran had had no further gastrointestinal bleeding 
following his recent hospitalization.  He had noted no black 
bowel movements.  He was to continue on lansoprazole.  It was 
reported that he had also been treated with amoxicillin and 
clavulanate.  He had not been given clarithromycin, which was 
now prescribed to make sure that the Helicobacter pylori had 
been treated.  All his other medical problems were felt to be 
stable.  

In August 1999, the veteran was admitted to a VA facility for 
an EGD, which revealed the duodenum to be normal but showed 
evidence of chronic gastritis.  A single biopsy was obtained 
and placed in a CLO (Campylobacter-like organism) test agar.  
A single cold biopsy was obtained at the antrum.  The 
impression was chronic gastritis.  

In September 1999, the veteran was seen in the VA 
gastroenterology clinic for a review of his condition.  He 
reportedly remained asymptomatic without any abdominal pain, 
nausea or vomiting.  He said that he had one to two bowel 
movements a day without any melena or bleeding through the 
rectum.  His appetite was good and his weight continued to 
remain steady.  His current medications were 650 milligrams 
of Tylenol as needed, oral psyllium, lansoprazole; aspirin 
had been held because of his gastrointestinal bleed.  
Examination of the abdomen was unremarkable.  Hemoglobin was 
16 and hematocrit was 45.6.  The EGD in August 1999 was felt 
to show chronic gastritis with a normal antrum and complete 
healing of the gastric ulcer.  The biopsy was negative for 
Helicobacter pylori at that stage.  Hence, he had had 
complete resolution of his gastric ulcers.  He was to be 
continued on Proton pump, 20 milligrams by mouth a day.  He 
was to return to the clinic in six months.  

The veteran filed a reopened claim for a compensable rating 
for duodenal ulcer in September 1999.  

On a VA gastrointestinal examination in November 1999, the 
veteran complained of pain in the left upper quadrant of the 
abdomen that he tried to ignore.  He said that he had had the 
pain since the previous June, when he was diagnosed with 
ulcers.  He also complained of melena three times in the 
previous week.  However, he denied vomiting, dysphagia, and 
hematochezia.  He avoided tomato foods, tomato pastas, orange 
juice, coffee, colas, and fatty foods.  He was unable to eat 
before going to bed at night.  However, he was able to drink 
tea.  His current treatment included 30 milligrams of 
lansoprazole that he took once a day.  Originally, he had 
taken it twice a day, but it had been changed to once a day.  
He also took Maalox as needed for food that occasionally 
bothered him.  He had had no surgery on his stomach.  He 
denied circulatory disturbance after meals or hypoglycemic 
reactions.  He also denied diarrhea or constipation.  He 
complained of a constant steady cramping pain in the left 
upper quadrant with some slight distention after eating.  He 
denied nausea or vomiting.  The pain was a 4 to a 7 on a 
scale of one to 10.  It varied.  

The veteran reported that he tried to ignore the pain most of 
the time and that he had had the pain on and off for the 
previous three months.  There was no weight gain.  The 
veteran normally weighed 220 pounds, and his weight on the 
day of examination was 221.  His most recent complete blood 
count showed hemoglobin of 16 and hematocrit of 45.  A 
previous blood count in June had shown hemoglobin of 13.8 and 
a hematocrit of 41.8.  The examiner noted the results of the 
endoscopic studies performed in June and August 1999.  On 
examination of the abdomen, bowel sounds were present.  No 
masses were felt.  There was tenderness to deep palpation 
over the left upper quadrant.  There was no 
hepatosplenomegaly.  There was tan stool on rectal 
examination, which was Hemoccult negative, and sphincter tone 
was good.  

Analysis

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title ``Diseases of the Digestive  
System,'' (38 C.F.R. § 4.114) do not lend themselves to 
distinct and separate disability  evaluations without 
violating the fundamental principle relating to  pyramiding 
as outlined in 38 C.F.R. §  4.14 (2000).  38 C.F.R. § 4.113 
(2000).

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342,  and 7345 to 7348 inclusive will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code that reflects the predominant disability 
picture, with elevation to the next  higher evaluation where 
the severity of the overall disability warrants  such 
elevation.  38 C.F.R. § 4.114 (2000).

Under the rating schedule, a 10 percent evaluation is 
warranted for a mild duodenal ulcer with recurring symptoms 
once or twice yearly.  A 20 percent evaluation requires a 
moderate duodenal ulcer with recurring episodes of severe 
symptoms two or three times a year averaging 10 days in 
duration, or with continuous moderate manifestations.  A 40 
percent evaluation is warranted for a moderately severe 
duodenal ulcer with symptoms less than severe, but with 
impairment of health manifested by anemia and weight loss, or 
recurrent incapacitating episodes averaging 10 days or more 
in duration at least four or more times a year.  A 60 percent 
evaluation requires a severe duodenal ulcer with pain that is 
only partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, and manifestations 
of anemia and weight loss productive of definite impairment 
of health.  38 C.F.R. § 4.114, Diagnostic Code 7305.  

Diagnostic Code 7305 does not contain criteria for a 
noncompensable rating.  In every instance where the rating 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31.  

The veteran has most recently been diagnosed as having 
chronic gastritis.  He 
was suspected of having gastritis in service, and the current 
examiner concluded that the gastritis might well have arisen 
in service.  Diagnostic Code 7307 provides that a 10 percent 
evaluation will be awarded for chronic hypertrophic gastritis 
identified by gastroscope, and manifested by small nodular 
lesions and symptoms.  A 30 percent evaluation is provided 
for chronic gastritis manifested by multiple small eroded or 
ulcerated areas and symptoms.  A 60 percent evaluation is 
provided where the disability is manifested by severe 
hemorrhages or large ulcerated or eroded areas.  38 C.F.R. 
§ 4.114, Diagnostic Code 7307 (2000).

Diagnostic studies have been consistent in showing that the 
veteran does not currently have duodenal ulcers, and no 
medical professional has attributed any of the veteran's 
symptomatology to that disease.  In the absence of any 
competent evidence of disability attributable to duodenal 
ulcers, he does not meet the criteria for a compensable 
evaluation under Diagnostic Code 7305.

Although it was believed that his gastric ulcers had resolved 
when the veteran was seen in the VA gastroenterology clinic 
in September 1999, chronic gastritis was felt to be present 
when he was examined by VA the following November.  That 
finding was supported by the August 1999 EGD showing evidence 
of chronic gastritis.  Indeed, chronic gastritis is a 
consistent finding throughout the diagnostic work-ups, as was 
a history of diverticulosis and liver hemangioma, in addition 
to his peptic ulcer disease.  However, gastritis is the only 
current diagnosis.  Therefore, evaluation under diagnostic 
codes other than that for gastritis is not warranted.

The examiner in November 1999 consulted with the physician 
who had attended the two endoscopies and noted that the 
veteran apparently had had ulcers even in June and that they 
now appeared healed, although the veteran had chronic 
gastritis.  The examiner said:  "The condition may very well 
ha[ve] arisen during the service."  Read in a light most 
favorable to the veteran this opinion links the current 
gastritis as part of the service connected gastrointestinal 
disability.  

The current evidence shows chronic gastritis but does not 
document current ulceration or eroded areas.  The veteran 
does report symptoms, and the VA outpatient treatment and 
examination records document such symptoms.  His systemic 
symptoms were described as mild on the August 1999, EGD.  
Given this level of symptomatology, the veteran's disability 
falls within the criteria for a 10 percent evaluation, but 
not more, under Diagnostic Code 7307.  The absence of ulcers 
or severe hemorrhages means that he does not meet the 
criteria for an evaluation in excess of 10 percent.

Veterans Claims Assistance Act of 2000

In so deciding, the Board has considered the applicability of 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096, which became effective during the 
pendency of this appeal.  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 
12 Vet. App. 477(1999), opinion withdrawn and appeal 
dismissed sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  It 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims flied on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(a), 114 Stat. 2096, 2099.  See VAOPGCPREC 11-00 (all of 
the Act's provisions apply to claims filed before the 
effective date of the Act but not final as of that date); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

It could be argued that a remand would be warranted to more 
fully explore the question of whether the veteran's gastritis 
is a part of the service connected gastrointestinal 
disability; however, there is competent medical opinion on 
this question, and since the Board is conceding that 
gastritis is part of the service connected disability, a 
remand would not serve the interests of the veteran.

Under the Act, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (to be codified as amended at 38 U.S.C. 
§§ 5102 and 5103).  The veteran and his representative were 
notified in the July 2000 statement of the case of the 
provisions of the rating schedule applicable in this case and 
of the basis for the rating assigned in the January 2000 
rating decision; from which this appeal was taken.  

Pertinent VA medical records were obtained and a VA 
gastrointestinal examination was provided, which included 
complaints, history, findings, a review of prior endoscopies, 
a consultation, diagnosis, and recommended treatment.  The 
disability picture, as currently developed, is unlikely to 
become more clear with more development.  The issue before 
the Board involves the question of whether current 
gastrointestinal pathology can be attributed to the veteran's 
service-connected duodenal ulcer.  The veteran underwent two 
recent endoscopies, which showed a normal duodenum.  There is 
no diagnostic test that could be any more specific regarding 
any current ulcer activity, and it is Board practice not to 
request invasive procedures in order to determine the current 
level of disability for rating purposes.  Moreover, there 
does not appear to be other evidence available that would 
bear on the issue now before the Board, and the veteran does 
not seem to have identified any such available evidence.  

VA has satisfied its duties to inform and assist the 
appellant in this case.  Further development of the claim and 
further expending of VA's resources are therefore not 
warranted.  


ORDER

A 10 percent rating for the veteran's service connected 
gastrointestinal disability, currently evaluated as duodenal 
ulcer, is granted subject to the laws and regulations 
governing the payment of monetary awards.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

